Moore, J.
The claimant presented a claim for services as nurse to Mrs. Eberle. This claim was disallowed by the commissioners, hut was allowed by a jury in the circuit court. The case is brought here by writ of error.
It is contended that as Mrs. Eberle was a married woman, whose husband and she were living together when the services were rendered, and as the claimant did some housework as well as nursing, Mrs. Eberle was not liable; that, even if there was a contract of hiring as claimed, it was not such a contract as could be made by a married woman.
The record shows that, some years prior to the time these services were rendered, Mr. Eberle deeded to his wife the house and lot where they then lived, and made to her *318a bill of sale of the personal property in and about those premises, and agreed to pay her $100 a year during her life. At the same time she executed, a release of all dower rights and of all claims she had or might have to all property he then had or might thereafter acquire, both real and personal. At the same time he gave her a bond, secured by mortgage, to secure the payment of the $100. A marginal discharge was afterwards made of this mortgage.
The claimant contends the contract was made with Mrs. Eberle to render to her services as á nurse, and Mrs. Eberle agreed to pay her; that the services were rendered for her; that after the arrangement was made between Mr. and Mrs. Eberle,' mentioned above, it continued in fore©; and that it was entirely competent for Mrs. Eberle to make the contract she did. The defendant insists the circuit judge ought to have directed a verdict in favor of defendant. The judge declined to do so, but submitted the case to the jury under instructions in relation to the law which are justified by the rulings in the following cases: Hirshfield v. Waldron, 83 Mich. 116 (47 N. W. 239); Meads v. Martin, 84 Mich. 306 (47 N. W. 583); Mosher v. Kittle, 101 Mich. 345 (59 N. W. 497); Goodman v. Shipley, 105 Mich. 439 (63 N. W. 412); Foster, Charles & Ewen Co. v. Felcher, 119 Mich. 353 (78 N. W. 120).
Judgment is affirmed.
Hooker, . C. J., and Montgomery, J., concurred. Grant, J., took no part in the decision.